



Certain information in this document, marked by [***], has been omitted pursuant
to Regulation S-K, Item 601(b)(10). Such omitted information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.


MANAGEMENT SERVICES AGREEMENT
This Management Services Agreement (the “Agreement”) is dated as of June 1, 2019
(the “Effective Date”) and is between Steel Services Ltd. (“Steel Services”), a
Delaware corporation, having an office at 590 Madison Avenue, 32nd Floor, New
York, New York 10022 and Steel Connect, Inc., a Delaware corporation (the
“Company”), having an office at 1601 Trapelo Road, Suite 170, Waltham,
Massachusetts 02451.
WHEREAS, the Company desires to have Steel Services furnish certain services to
the Company, as set forth on Exhibit A attached hereto, as it may be amended
from time to time pursuant to the terms hereof (the “Services”), and Steel
Services has agreed to furnish the Services, pursuant to the terms and
conditions hereinafter set forth. The Company has obtained all necessary
approvals under its corporate governance documents for its entry into this
Agreement.
WHEREAS, a Special Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) comprised of disinterested directors approved this
Agreement and recommended the Board’s approval, and a majority of the
disinterested directors of the Company has voted to approve this Agreement.
NOW, THEREFORE, the parties therefore agree as follows:
Section 1.Engagement of Steel Services
1.01.    During the term of this Agreement, Steel Services shall provide to the
Company the Services by way of the non-exclusive services of persons designated
by Steel Services to perform the Services in accordance with the terms and
provisions of this Agreement (the “Designated Persons”), as described and
defined on Exhibit A, as may be necessary or desirable or as may be reasonably
requested or required in connection with the business, operations, and affairs
(both ordinary and extraordinary) of the Company and its subsidiaries and
affiliates.
1.02.    In performing the Services, Steel Services shall be subject to the
supervision and control of the Committee and shall report to the Committee
and/or such other person designated by the Committee (an “Authorized Person”) in
accordance with such procedures as may be adopted by the Committee and Steel
Services from time to time. Steel Services shall provide a quarterly report to
the Committee or the Authorized Person summarizing the Services provided in such
detail as the Committee or such Authorized Person and Steel Services shall
mutually agree (each a “Quarterly Report”). Each Quarterly Report shall be due
on or before the 60th day following the expiration of the applicable fiscal
quarter of the Company. Steel Services may


1





--------------------------------------------------------------------------------





incur obligations or enter into transactions on behalf of the Company subject to
any mutually agreed upon limits as established from time to time by the
Committee and Steel Services.
1.03.    While the amount of time and personnel required for performance by
Steel Services hereunder will necessarily vary depending upon the nature and
type of Services, Steel Services shall devote such time and effort and make
available such personnel as may from time to time reasonably be required for the
performance of the Services hereunder and shall use its reasonable best efforts
to carry out the purposes of the Company and shall perform Services to the best
of its abilities in a timely, competent and professional manner, in compliance
with any laws relevant to such Services, in compliance with the Company’s
policies, procedures and controls provided by the Company to Steel Services in
writing from time to time, and in compliance with such reasonable directions as
Steel Services’ officers, employees or representatives may receive from the
Committee or from the Authorized Person or other designated representatives from
time to time.
1.04.    Exhibit A may be amended from time to time to provide for additional
Services, the elimination of certain Services, increases or decreases to the
compensation paid hereunder, or other changes, upon the mutual agreement of the
parties hereto.
1.05.    In the performance of Services, Steel Services will (i) assist and
support the Company’s compliance with the requirements of the Securities
Exchange Act of 1934, as amended, Securities Act of 1933, as amended, the
Sarbanes Oxley Act of 2002 (the “SOA”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (including Section 404
of the SOA related to internal controls and Sections 302 and 906 of the SOA
related to certifications) and any other applicable Federal or state securities
law, and act in a manner consistent with regards thereto, and (ii) not cause the
Company to willfully violate, any statue or regulation or any order, writ,
judgment, or decree of any court, arbitrator or governmental authority
applicable to the Company and its subsidiaries and affiliates.
Section 2.    Term
2.01.    This Agreement shall commence effective as of the Effective Date and
shall continue through December 31, 2019 and shall automatically renew for
successive one (1) year periods (each such period, a “Term”) unless and until
terminated by either party in accordance with Section 2.02 below. If an
involuntary or voluntary case or proceeding is commenced against or by the
Company under the United States Bankruptcy Code, as amended, or any similar
federal or state statute, either party hereto may terminate this Agreement upon
thirty (30) days prior written notice to the other, subject to the payment by
the Company of the termination fee described in Section 2.02 below.
2.02.    This Agreement may be terminated (i) by either party, effective on the
last day of the current Term, upon not less than ninety (90) days prior written
notice to the other; (ii) by the Company, at any time, on less than ninety (90)
days-notice; provided that, in the case of (i) or (ii) the Company shall pay to
Steel Services a termination fee equal to 125% of the fees due under this
Agreement, as calculated under Section 3, from, and including, such termination
date until, and including, the 90th day following the date of such termination;
(iii) immediately upon the


2





--------------------------------------------------------------------------------





bankruptcy or dissolution of Steel Services, (iv) promptly by the Company upon a
material breach of this Agreement (provided Steel Services shall be provided
notice of the breach and be provided a reasonable opportunity to cure during a
period of no less than 90 days); or (v) immediately by the Company for Cause (as
reasonably determined by the Committee). For the purposes of this Agreement,
“Cause” shall mean, with respect to the termination of this Agreement, fraud,
gross negligence, criminal conduct or willful misconduct by Steel Services or
any Designated Person, as applicable, or breach of fiduciary duty by any
Designated Person, in connection with performing its or his or her respective
duties hereunder, as reasonably determined by the Committee.
2.03.    In the event this Agreement is terminated pursuant to Section 2.02
above, Steel Services shall cease to perform Services. If the termination of
this Agreement takes effect on a day other than the end of a calendar month,
monthly fees shall be prorated based on the number of days that Steel Services
performed Services during such calendar month until termination.
2.04.    Steel Services shall promptly upon termination: (i) pay to the Company
any money collected and held for the account of the Company pursuant to this
Agreement, after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled under Section 3; (ii) deliver to the Board
all assets, books and records and documents of the Company then in the custody
of Steel Services; and (iii) cooperate with the Company to provide an orderly
management transition, and the Company shall pay Steel Services reasonable fees
and expenses in connection therewith.
Section 3.    Payments to Steel Services
3.01.    In consideration of the Services furnished by Steel Services, the
Company shall pay to Steel Services a fixed monthly fee as set forth in Exhibit
A in advance on the first day of each month, subject to equitable adjustment for
any increased or decreased costs between fee periods, and which shall otherwise
be adjusted upon agreement by the parties upon the amendment of Exhibit A
pursuant to Section 1.04.
3.02.    In addition to the fixed monthly fee provided for in Section 3.01
hereof, the Company shall promptly reimburse Steel Services and its
representatives for all reasonable expenses incurred in providing the Services,
regardless of when incurred, whether during the term hereof or in the future,
including, but not limited to: (i) any extraordinary or nonrecurring expenses,
paid or incurred by Steel Services on behalf of or attributable to the Services
provided to the Company during the term hereof or (ii) any expenses related to
severance payments that are mutually agreed by the Committee and Steel Services.
3.03.    Steel Services shall, to the extent legally permissible, earn a
reasonable success fee to be mutually agreed to by the parties for any
acquisition, divestiture, or financing transaction completed by the Company
during the term of this Agreement. [***]
Section 4.    Representations and Warranties of Steel Services.


3





--------------------------------------------------------------------------------





Steel Services hereby makes the following representations and warranties on
which the Company has relied in making the delegation set forth in this
Agreement:
4.01.    Steel Services is a Delaware corporation, duly organized, validly
existing and in a good standing under the laws of the State of Delaware and is
duly qualified as a foreign company in each jurisdiction in which the nature of
its business makes such qualification necessary, except where failure to be so
qualified would not, individually or in the aggregate, reasonably be expected to
have a material effect on Steel Services.
4.02.    Steel Services has all requisite power and Steel Services has authority
to execute, deliver and perform this Agreement, and the execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of Steel Services.
4.03.    This Agreement constitutes a legal, valid and binding obligation of
Steel Services, enforceable against it in accordance with its terms.
4.04.    The execution, delivery and performance by Steel Services or the
Designated Persons of this Agreement does not violate any provision of the
governing documents of Steel Services, (ii) violate any statue or regulation or
any order, writ, judgment, or decree of any court, arbitrator or governmental
authority applicable to Steel Services or any of its assets or the Designated
Persons, or (iii) violate or constitute, with or without notice or lapse of
time, a default under any contract, agreement or other undertaking to which
Steel Services is a party.
4.05.    To the knowledge of Steel Services, there are no past or present
actions, occurrences, conditions or circumstances that could reasonably be
expected to adversely affect the Company’s ability to comply with the
requirements of applicable Federal and state securities laws or its control
environment, in each case by reason of the entry by the Company into this
Agreement or the provision of Services by Steel Services.
Section 5.    Agents.
5.01.    Steel Services may delegate any or all the powers, rights and
obligations under this Agreement and may appoint, employ, contract or otherwise
deal with any person or entity (each, an “Agent”) in respect of the performance
of Services. Steel Services may assign to any such Agent approved by the
Committee or such Authorized Person the right to receive any fee or
reimbursement of expenses as Steel Services would be entitled to receive under
this Agreement.
5.02.    Steel Services shall supervise the activities of its Agents, and
notwithstanding the designation of or delegation to any Agent, Steel Services
shall remain obligated to the Company for the proper performance of Services;
provided, however, that Steel Services and the Company may enter into any
agreement for indemnification pursuant to which an Agent may indemnify and hold
harmless Steel Services and the Company, jointly and severally, from any
liability to them arising by reason of the act or omission of such Agent.
Nothing contained herein shall affect or otherwise limit the indemnification
obligations of Steel Services to the Company as provided in Section 9.


4





--------------------------------------------------------------------------------





Section 6.    Records; Access
6.01.    Steel Services and its officers, employees and representatives,
including the Designated Persons, in performance of Services, shall have access
to all accounting books, ledgers, receipts, business information, employee
information, research, organizational structure information, data, computer
programs and budget figures of the Company and its subsidiaries and any other
information of the Company and its subsidiaries related to the performance of
Services by Steel Services, its officers, employees, and representatives,
including the Designated Persons, whether or not considered material (the
“Information”), and the Company shall promptly make any such Information
available to Steel Services upon its reasonable request.
6.02.    Steel Services covenants that during the term of this Agreement it will
notify the Company of any change in Steel Services’ business, financial
condition, results of operations or status that would reasonably be expected to
have a material effect on the provision of Services under this Agreement.
6.03.    In the event the Agreement is terminated, Steel Services will transfer
(at no cost to Steel Services) any and all physical and electronic records of
the Company in a reasonable format specified by the Company and will make source
codes owned or controlled by Steel Services available to the Company during a
transition period of up to nine (9) months following the date of termination.
Section 7.    Limitation on Activities
Notwithstanding any provision of this Agreement, Steel Services and its
personnel shall not take any action which, in their sole judgment made in good
faith, would violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company and its
subsidiaries and affiliates, or otherwise not permitted by the Company’s
Certificate of Incorporation or By-laws, as each may be amended from time to
time, or policies and procedures, except if such action shall be ordered in
writing by the Committee following the affirmative vote of a majority of the
members of the Committee present at a properly called meeting of the Committee,
in which case Steel Services or its personnel shall have no liability for acting
in accordance with the specific instructions of the Company so given.
Notwithstanding the foregoing, the officers, directors, members, employees,
affiliates, consultants or agents of Steel Services shall not be liable to the
Company or holders of its securities for any act or omission by Steel Services
or any Designated Person, as applicable, taken or omitted to be taken in the
performance of Services under this Agreement except as provided in Section 9 of
this Agreement.
Section 8.    Limitation on Liability
To the fullest extent permitted by law and as consistent with the Company’s
By-laws and Certificate of Incorporation, as each may be amended from time to
time (the “Company’s Charter Documents”), Steel Services and its affiliates and
its and their officers, directors, members, managers, employees, agents,
consultants, successors and assigns shall not be liable to the Company, any
affiliate thereof or any third party for any Claim (as defined in Section 9,


5





--------------------------------------------------------------------------------





below), unless that act or omission constitutes gross negligence or willful
misconduct. Further, Steel Services shall reasonably rely on information
provided to it about the Company, if any, that is provided by the Company or the
Company’s affiliates, employees or agents. In no event shall Steel Services be
liable for any error or inaccuracy of any report, computation or other
information or document produced in accordance with this Agreement, for whose
accuracy the Company assumes all responsibility, unless resulting from the gross
negligence or willful misconduct of Steel Services or Steel Services’s officers,
directors, employees or agents.
Section 9.    Indemnity and D&O Insurance
To the fullest extent permitted by law and as consistent with the Company’s
Charter Documents, the Company shall defend, indemnify, save and hold harmless
Steel Services and its affiliates and its and their officers, directors,
members, managers, employees, agents, consultants, successors and assigns
(collectively, the “Indemnitees”) against any claims, liabilities, damages,
losses, costs or expenses, including amounts paid in satisfaction of judgments,
in compromises and settlements, as fines and penalties and legal or other costs
and reasonable expenses of investigating or defending against any claim or
alleged claim of any nature whatsoever resulting from the Indemnitees’
activities or services under this Agreement, including any activities or
services rendered prior to the date hereof for the Company by the Indemnitees or
any predecessor thereto (a “Claim”), except to the extent directly caused by the
gross negligence or willful misconduct of the Indemnitees. At the written
request of Steel Services and/or its representatives, the Company will advance
to them the legal or other costs and reasonable expenses of investigating or
defending against any Claim in advance of the final disposition of such Claim.
To the fullest extent permitted by law and as consistent with the Company’s
Charter Documents, the Company’s obligation to indemnify Steel Services
hereunder shall extend to and inure to the benefit of the Indemnitees. The
Company shall cause each Indemnitee to be covered by the Company’s D&O insurance
policy applicable to other officers and directors and shall provide a letter of
indemnity to any of the Indemnitees upon their request. If Steel Services or any
Indemnitee should reasonably determine its interests are or may be adverse to
the interests of the Company, Steel Services or such Indemnitee may retain one
counsel of its own choosing in connection with such claim or alleged claim or
action, in which case the Company shall be liable, to the extent permitted under
this Section 9, to Steel Services or such Indemnitee for any reasonable and
documented legal, accounting or other directly related fees and expenses
incurred by Steel Services or such Indemnitee in connection with its
investigating or defending such claim or alleged claim or action. In addition,
none of the Indemnitees shall be liable to the Company or any third party for
any special, consequential or exemplary damages (including lost or anticipated
revenues or profits relating to the same) arising from any claim relating to
this Agreement or any of the services provided hereunder, whether such claim is
based on warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of Steel Services is advised of
the possibility or likelihood of the same.
Section 10.    Confidential Information


6





--------------------------------------------------------------------------------





10.01.    Steel Services shall not at any time during or following the
termination or expiration for any reason of this Agreement, directly or
indirectly, disclose, publish or divulge to any person (except where necessary
in connection with the furnishing of the Services under this Agreement),
appropriate or use, or cause or permit any other person to appropriate or use,
any of the Company’s inventions, discoveries, improvements, trade secrets,
copyrights or other proprietary, secret or confidential information not then
publicly available (“Confidential Information”).
10.02.    Notwithstanding the provisions of Section 10.01 above, Steel Services
or the Designated Persons or their agents may disclose Confidential Information
to Steel Services’ representatives or agents who (i) need to know such
information to permit Steel Services and the Designated Persons to provide
Services in accordance with the terms of this Agreement, (ii) are informed of
the confidential nature of the Confidential Information and (iii) agree to
maintain the confidentiality of the Confidential Information.
10.03.    Notwithstanding the provisions of Section 10.01 above, if Steel
Services, the Designated Persons or any of Steel Services’ representatives are
required to disclose any Confidential Information pursuant to applicable laws or
regulations or by any subpoena or similar legal process, Steel Services shall
promptly notify the Company in writing of any such requirement, if legally
permissible, so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions of this
Agreement. Steel Services shall, and shall direct its representatives (including
the Designated Persons) to, reasonably cooperate with the Company (at the
Company’s sole cost and expense) to obtain such a protective order or other
remedy and if such order or other remedy is not obtained, or the Company waives
compliance with the provisions of this Agreement, Steel Services, the Designated
Persons or Steel Services’ representatives shall disclose only that portion of
the Confidential Information which they are advised by counsel that they are
legally required to so disclose and will use good faith efforts to obtain
reliable assurance that confidential treatment will be accorded the information
so disclosed.
10.04.    Steel Services and the Designated Persons acknowledge that (i) they
are aware and that Steel Services’ representatives have been advised that (a)
the Confidential Information may include material non-public information about
the Company and its subsidiaries and affiliates, and (b) the United States
securities laws and securities law of other jurisdictions prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company on the basis of such information or from
otherwise misappropriating such material non-public information in breach of
fiduciary duty or other relationship of trust and confidence, (ii) Steel
Services has developed compliance procedures regarding the use of material
non-public information and (iii) Steel Services, the Designated Persons and
Steel Services’ representatives will handle such material non-public information
in accordance with applicable laws, including Federal and state securities laws.
Steel Services and its personnel, and the Designated Persons, shall comply with
the Company’s policies regarding Confidential Information and insider trading.


7





--------------------------------------------------------------------------------





Section 11.    Non-Exclusive Arrangement; Conflicts of Interest
11.01.    The Company acknowledges that Steel Services and its Affiliated
Companies (as defined below) have in the past and may from time to time in the
future enter into agreements like this Agreement with other companies pursuant
to which Steel Services may agree to provide services similar in nature to the
Services being provided hereunder. The Company understands that the person or
persons providing the Services hereunder may also provide similar or additional
services to other companies, including as officers and directors of such
companies. In addition, to the extent business opportunities arise, the Company
acknowledges that Steel Services will be under no obligation to present such
opportunity to the Company, and Steel Services may, in its sole discretion,
present any such opportunity to whatever company it so chooses, or to none at
all; provided, however, nothing contained herein shall affect or otherwise limit
the fiduciary obligations of the officers and directors of the Company.
11.02.    The Company, Steel Services and their respective Affiliated Companies
(as defined below) recognize and acknowledge that as a result of Steel Services
providing the Services pursuant to this Agreement the potential for conflicts of
interest exist between and/or among Steel Services, Affiliated Companies of
Steel Services, and the Company and the respective officers and directors of
Steel Services and the Company, including but not limited to (i) that an
Affiliated Company of Steel Services may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of Steel Services or of Affiliated Companies of Steel Services may
serve as directors and/or officers of the Company, (iii) that Steel Services and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that Steel Services and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that Steel Services and Affiliated
Companies thereof may engage in material business transactions with the Company
and Affiliated Companies thereof, including (without limitation) providing the
Services to or being a significant supplier of the Company and Affiliated
Companies thereof. If a dispute arises from or relates to any such conflict of
interest, and if the dispute cannot be settled through direct discussions, the
parties agree that any unresolved dispute shall be settled by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules and the decision rendered by a single arbitrator
shall be binding on the parties.
11.03.    For purposes of this Agreement, “Affiliated Companies” shall mean in
respect of Steel Services any entity which is controlled by Steel Services,
controls Steel Services or is under common control with Steel Services (other
than the Company and any entity that is controlled by the Company) and in
respect of the Company shall mean any entity which is controlled by the Company,
controls the Company or is under common control with the Company (other than
Steel Services and any entity that is controlled by Steel Services).


8





--------------------------------------------------------------------------------





11.04.    The Company represents and warrants that all requisite approvals under
the Company’s corporate governance documents necessary for the approval of this
Agreement have been obtained.
Section 12.    Independence
12.01.    Except as specifically provided herein, none of the parties shall act
or represent or hold itself out as having authority to act as an agent or
partner of any other party, or in any way bind or commit any other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible for its obligations set forth in this
Agreement. Steel Services or its officers, employees and representatives shall
not have the authority to act for, bind, or otherwise commit the Company or any
of its subsidiaries or affiliates, and neither Steel Services nor any of its
officers, employees or representatives shall hold itself or themselves out as
having any such authority, except (i) the Designated Persons’ authority to act
in their respective capacities provided hereunder and perform his or her duties
in such capacity, and (ii) to the extent that such authority has been
specifically granted to Steel Services or any of its officers, employees and
representatives by the Committee or such Authorized Person.
12.02.    Neither party shall be responsible for the compensation, the
withholding of taxes, workers compensation, employee benefits or any other
employer liability for the employees and agents of the other party. For the
avoidance of doubt, no Designated Person shall be entitled to receive
compensation from the Company for the services provided in the respective
capacities hereunder unless approved by the Board or the Committee. Without
limiting the generality of the foregoing, the parties acknowledge and agree that
Steel Services is an independent contractor and that none of Steel Services or
the Designated Persons is an employee of the Company. Steel Services or an
Affiliated Company of Steel Services shall timely withhold and pay all taxes and
file all reports required by applicable law to be withheld, paid and filed for
the Designated Persons.
Section 13.    General
13.01.    This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, including without
limitation the January 1, 2015 Management Services Agreement between SPH
Services, Inc. and ModusLink Global Solutions, Inc. (as amended) (except to the
extent of any rights accrued to Steel Services thereunder as at the Effective
Date hereof), and cannot be modified, changed, waived or terminated except by a
writing signed by both of the parties hereto. No course of conduct or trade
custom or usage shall in any way be used to explain, modify, amend or otherwise
construe this Agreement.
13.02.    All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent, in any
such case to the address of the respective party appearing in the Preamble
hereto.


9





--------------------------------------------------------------------------------





13.03.    This Agreement shall be construed under the laws of the State of New
York and the parties hereby submit to the personal jurisdiction of any federal
or state court located therein, and agree that jurisdiction shall rest
exclusively therein, without giving effect to the principles of conflict of
laws.
13.04.    This Agreement may not be assigned by any party without the prior
written consent of the other parties to this Agreement; provided, however, Steel
Services may assign this Agreement to one of its Affiliated Companies.
13.05.    This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.
13.06.    Sections 3.02, 8, 9 and 10 shall survive any expiration or termination
of this Agreement.


The parties have duly executed this Agreement as of the date first above
written.
STEEL SERVICES LTD.


/s/ Douglas Woodworth        
By: Douglas Woodworth
Title: CFO




STEEL CONNECT, INC.


/s/ Louis J. Belardi            
By: Louis J. Belardi
Title: Chief Financial Officer




10





--------------------------------------------------------------------------------





EXHIBIT A
The “Services” shall include providing the non-exclusive services of a person or
people to serve in the following position or functions, and perform duties
normally associated with that specific or substantially equivalent position or
function for the Company:
LEGAL AND ENVIRONMENTAL HEALTH & SAFETY
•    Board meetings
•    SEC and Nasdaq reporting
•    Financial transactions
•    Mergers and acquisitions
•    Contract review
•    Litigation management
•    Labor and employment
•    All other legal (intellectual property, etc.)
•    Compliance and risk management
•    Environmental, health and safety compliance
FINANCE AND TREASURY
•    CFO services to direct external reporting
•    Financing evaluation and transactional support
•    Bank account rationalization and fee negotiations
•    Treasury workstation and credit card/procurement card evaluation
•    Insurance renewals
HUMAN RESOURCES
•    Retention, recruitment, compensation benchmarking and standardization
•    Wellness programs
LEAN
•    Lean leadership training
•    Kaizen event facilitation
•    Strategy deployment
•    Solution selling
•    Joint purchasing participation
INTERNAL AUDIT
•    Support SOA implementation
•    Ongoing SOA testing and control deficiency remediation
•    Third party resource coordination
•    Audit software implementation and deployment
MERGERS AND ACQUISITIONS
•    Target sourcing and identification
•    Strategy and execution for sell-side process
•    Valuation analysis and deal structuring
•    End-to-end due diligence support and deal execution






INFORMATION TECHNOLOGY
•    Security and audit
•    Systems administration
•    Licensing, procurement and hardware standards



11





--------------------------------------------------------------------------------







The monthly fee for providing the Services shall be $282,800, paid in advance on
the first day of the month.
DESIGNATED KEY PERSONS
Chief Financial Officer
General Counsel
Head of Lean Leadership
Head of Internal Audit Function








12



